Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendment of 14 July 2022. The amendments to the specification have overcome the objections to the disclosure with respect to tables 2-4. The amendments to the claims have overcome the 35 USC 112(b) rejections and the 35 USC 112(a) rejection over claim 4. The art rejection has been modified in view of the amendments to claim 1. Applicant's arguments with respect to the 35 USC 112(a) rejection over claim 9, the art rejection and the remaining objection to the disclosure have been fully considered but they are not persuasive. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
It is unclear what other fluids, besides water and solvents, can be present when the mixture of  metal oxide particles and metal acetylacetonate is heated. Appropriate correction is required.
Response to Arguments
Applicant did not present any arguments with respect to nor addressed the remaining objection. Therefore it is maintained.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 teaches the metal oxide can be any metal oxide having a spinel-type structure containing at least one of Li, Mg, Al, Cr, Mn, Fe, Co, Ni, Cu and Zn. Thus the claim includes metal oxides having a spinel-type structure such as ZnGa2O4, MgV2O4, FeV2O4, TiFe2O4, and BeMgAl4O8. Pargraph [0052] teaches the metal oxide having a spinel-type structure have the formula AB2O4 where A and B are each one of more metals selected from Li, Mg, Al, Cr, Mn, Fe, Co, Ni, Cu and Zn. The teaching in the specification is different from that claimed. This discrepancy between what is claimed and that disclosed needs to be corrected. 
Amended claim 4 now teaches the water or water vapor is present  in the mixture of fluid, metal oxide particles and metal acetylacetonate in an amount of 20 wt% or less, relative to the total amount of particles. Paragraph [0059] teaches water is present in the mixture of water, metal oxide particles and metal acetylacetonate in an amount of 20 wt% or less, relative to the total amount of particles. There is no teaching in the originally filed disclosure as to the amount of water vapor in the taught mixture of water vapor, metal oxide particles and metal acetylacetonate. Thus amended claim 4 includes new matter. 
Response to Arguments
Applicant’s arguments with respect to the rejection of claim 9 have been considered but they are not convincing. The argued generic teaching that the metal oxide is not limited to one having have the formula AB2O4 where A and B are each one or more metals selected from Li, Mg, Al, Cr, Mn, Fe, Co, Ni, Cu and Zn does not support or describe a metal oxide having a spinel-type structure containing at least one of Li, Mg, Al, Cr, Mn, Fe, Co, Ni, Cu and Zn. This generic teaching is not sufficiently detailed to support the claimed species in that it does not "reasonably lead" those skilled in the art to the claimed species. The fact that pargraph [0052] states that A and B are each typically one or more metals selected from Li, Mg, Al, Cr, Mn, Fe, Co, Ni, Cu and Zn does not support the claimed species since this teaching does not "reasonably lead" those skilled in the art to the claimed species. The rejection over claim 9 is maintained.
It is noted that applicant could overcome the rejection over claim 9 by inserting limitations of claim 9 into the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 4,808,326.
This reference teaches producing a sintered magnetic body by mixing 80-95 wt% of a ferromagnetic powder, 5-20 wt% of a thermosetting resin and 0.1-1 wt% of a metal chelate selected from acetylacetonates of Al, Co, Fe, Mn, Ni, Zr and Zn (col. 2, lines 32-37) and then hot-pressing the mixture at 0.3-3 t/cm2, or 49.03-294,2 MPa, and 150-250oC. Since the hot-pressing atmosphere is not disclosed, it is a standard convention in the chemical art to interpret this to mean that the mixture is hot-pressed in air. Air contains water vapor and thus the reference implicitly teaches hot-pressing in the presence of water vapor. This this reference suggests the process of claim 1. Column 2, lines 6-15 and the examples teach the ferromagnetic powder can be a zinc nickel ferrite, which is known in the art to have the formula (ZnNi)Fe2O4 and to have a spinel-type structure. The taught mixture composition suggests that of claims 1, 5-7 and 9. The taught pressure range falls within the claimed range. When the metal chelate is zinc acetylacetonate, the taught heating temperature range falls within the claimed range, which is 130-600oC. When the metal chelate is an acetylacetonate of Al, Co, Fe, Mn, Ni or Zr; the taught heating temperature range overlaps the resulting claimed temperature ranges since the melting points of acetylacetonates of Al, Co, Fe, Mn, Ni and Zr range from 161-230oC and all of these melting points fall within the taught range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches grinding the ferrite to a mesh size of 200-1000 mesh (col. 2, lines 30-37 and example). It is notoriously well known in the art that grinding does not produce a uniform particles size and that it produces particles of different sizes. Thus the reference suggests the limitation of claim 11. Finally, the teachings that the ferromagnetic particles can be a ferrite such as a ZnNi ferrite and the teaching in column 3, lines 42-44 that particles can be produced by sintering oxides of Fe, Mn, Ni, Zn, Co and the like suggests to one of ordinary skill in the art that the ferromagnetic particles can be any known ferrite produced from these oxides such as NiMn ferrites, ZnNiMn ferrites and other nickel and manganese containing ferrite, all of which have a spinel-type structure. These suggested ferrites suggest the oxide of claim 8. The reference suggests the claimed process.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim 9 have been considered but they are not convincing.  Applicant’s argument that the reference does not disclose or suggest heating in the presence of water or water vapor is not convincing. This is because, as discussed above, the fact that the hot-pressing atmosphere is not disclose means it occurs in air and since air contains water vapor; the taught process occurs in the presence of water vapor. The rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/9/22